Name: Commission Regulation (EC) No 2011/1999 of 20 September 1999 amending Regulation (EC) No 1707/1999 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries
 Type: Regulation
 Subject Matter: taxation;  plant product;  cooperation policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities21. 9. 1999 L 248/23 COMMISSION REGULATION (EC) No 2011/1999 of 20 September 1999 amending Regulation (EC) No 1707/1999 opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2513/98 (4), and in particular Article 4 thereof, (1) Whereas Commission Regulation (EC) No 2010/ 1999 (5), opens an invitation to tender relating to the export of common wheat to certain ACP States; whereas the destinations laid down in Commission Regulation (EC) No 1707/1999 (6) should therefore be amended; (2) Whereas Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agri- cultural products (7) requires that, where refunds vary according to destination, payment of the refund be made conditional inter alia on presentation of proof that the product has been imported in its unaltered state into the third country or into one of the third countries for which the refund applies; whereas that proof is required under the invitation to tender opened by Regulation (EC) No 2010/1999 for exports of common wheat to certain ACP States; whereas exports to other third countries under the invitation to tender opened by Regulation (EC) No 1707/1999 are carried out under less favourable conditions; whereas the risk of fraud is therefore small; whereas, in order to avoid obstructing these exports to other third countries, proof of arrival should not be required; whereas certificates drawn up by the competent authorities of the Member States stating that the products have left the territory of the Community on board a vessel suitable for sea treansport may be consid- ered to provide a sufficient guarantee; (3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1707/1999 is amended as follows: 1. the title is replaced by the following: opening an invitation to tender for the refund or the tax for the export of common wheat to all third countries except certain ACP States; 2. Article 1(2) is replaced by the following: 2. The invitation to tender shall cover common wheat for export to all third countries except ACP States listed in Annex III.; 3. the following Article 4a is added after Article 4: Article 4a Notwithstanding Article 16 of Commission Regulation (EC) No 800/1999 (*), proof of completion of customs formali- ties for release for consumption shall not be required for payment of refunds fixed in a contract awarded under this tender, in so far as the operator provides proof that a quantity of at least 1 500 tonnes of cereal product have left the customs territory of the Community on board a vessel suitable for sea transport. (*) OJ L 102, 17.4.1999, p. 11.; 4. the title of Annex I is replaced by the following: Weekly tender for the refund or the tax for the export of common wheat to all third countries except certain ACP States:; 5. the following Annex III is added: (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 147, 30.6.1995, p. 7. (4) OJ L 313, 21.11.1998, p. 16. (5) See page 19 of this Official Journal. (6) OJ L 201, 31.7.1999, p. 55. (7) OJ L 102, 17.4.1999, p. 11. EN Official Journal of the European Communities 21. 9. 1999L 248/24 Group I Group II Group III ANNEX III Groups of ACP States signatories to the LomÃ © Convention Mauritania Mali Niger Senegal Gambia Guinea Bissau Guinea Cape Verde Sierra Leone Liberia CÃ ´te-d'Ivoire Ghana Togo Chad Central African Republic Benin Cameroon Equatorial Guinea SÃ £o TomÃ © and PrÃ ­ncipe Gabon Congo Democratic Republic of Congo Rwanda Burundi Burkina Faso Seychelles Comores Madagascar Mauritius Angola Zambia Malawi Mozambique Namibia Botswana Zimbabwe Lesotho Swaziland Djibouti Ethiopia Eritrea Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 1999. For the Commission Franz FISCHLER Member of the Commission